                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

ROBERT JAMES THOMAS,                        )
                                            )
                       Plaintiff,           )
                                            )
v.                                          )       Case No. CIV-17-90-PRW
                                            )
SHERIFF TODD GIBSON, et al.,                )
                                            )
                       Defendants.          )

                                           ORDER

          On November 12, 2019, the United States Magistrate Judge issued a Report and

Recommendation in this matter recommending that the Court grant Defendant Sheriff Todd

Gibson’s motion to dismiss (Dkt. 120). Plaintiff Robert James Thomas, proceeding pro se,

was advised of his right to object1 and he objected to the Report and Recommendation.2

The Court must resolve his objection by “mak[ing] a de novo determination of those

portions of the report or specified proposed findings or recommendations to which

objection is made.”3 It then “may accept, reject or modify the recommended disposition;

receive further evidence; or return the matter to the magistrate judge with instructions.”4

          Upon a de novo review of the record, the Court concurs with the Magistrate Judge’s

findings. As the Magistrate Judge found, Plaintiff’s claims against the Sheriff are




1
    See Report & Recommendation (Dkt. 131) at 3.
2
    See Pl.’s Obj. to Magistrate’s Report & Recommendation (Dkt. 134).
3
    28 U.S.C. § 636(b)(1); see Fed. R. Civ. P. 72(b)(3).
4
    Id.

                                                1
duplicative of his claims against the Cleveland County Board of County Commissioners.

Nor will dismissal of the Sheriff inhibit Plaintiff’s ability to otherwise conduct discovery

and litigate his case.5

         Accordingly, the Report and Recommendation (Dkt. 131) is ADOPTED and

Defendant Gibson’s motion to dismiss is GRANTED. IT IS FURTHER ORDERED that

the case is again referred to the Magistrate for preliminary review, for conducting any

necessary hearings, including evidentiary hearings, for the entry of appropriate orders as

to non-dispositive matters, and for the preparation and submission to the undersigned judge

of proposed findings of fact and recommendations as to dispositive matters referenced in

28 U.S.C. § 636(b)(1)(B) and (C).

         IT IS SO ORDERED this 3rd day of December, 2019.




5
    See Pl.’s Obj. to Magistrate’s Report & Recommendation (Dkt. 134) at 1–3.

                                             2
